Per Cur.

The judge admitted the evidence properly to go to the jury, under the special circumstances of the case, in proof of pedigree. Amongst a number of religious persuasions ■ in this country, we well know no registers are kept. To prove births, deaths or marriages, copies of registers have been frequently admitted: these are usually kept by the parish clerk. So of inscriptions on a tomb-stone to prove a death. In this case, the entries of the father, in the family bible, are produced for the jury’s inspection. It is probable that the children only could prove the property of the book. Besides, it does not appear to us that these heirs are interested in the event of the suit. No covenant of warranty appears to us in their conveyance to the plaintiff.
Postea delivered to plaintiff.